DUNN, Special Judge,
concurring:
In concurring I respectfully emphasize the fact that the revised version of KRS 71.060 does not in any way diminish the jailer’s power to appoint and remove jail personnel. This public policy is consistent with his status as an elected public officer. In the case of personnel removal, however, the provisions for certain due process procedures of the Campbell County Administrative Code, KRS 441.045, 501 KAR 3:020 and 501 KAR 3:040(8) & (9), must be followed.
Section 324 of the county administrative code not only provides for personnel demotion, suspension or dismissal, but also provides for a personnel grievance procedure in such event. That procedure is provided in Section 360 and requires various successive steps to be taken, the first of which is in section 361.01 as follows:
The employee shall present the grievance to the employee’s immediate supervisor within three working days of its occurrence or within three working days of knowledge of the occurrence by the employee. The supervisor shall then attempt to adjust the matter and shall respond to the employee within one working day.
Said’s failure to take this first step is what our colleague relies upon in his dissent in deciding that Said lost his right to contest his discharge.
This position is wanting for two reasons. The first is that the section’s procedure by its terms is so vague that it does not comport with the due process principles it attempts to uphold. It fails to provide whether the employee is to present the grievance to his immediate supervisor verbally or in writing and likewise it fails to provide whether the supervisor is to respond to the employee verbally or in writing. If it is assumed the grievance could be presented verbally and the supervisor could likewise respond verbally the task of deciding whether these provisions had been met would lead to an almost unresolvable swearing match evidentiary in establishing whether or not both had been complied with. Additionally, it does not provide a definition of what the grievance could consist of. Is a simple denial of charges against the employee sufficient or is a de*11tailed rebuttal in refutation required? The section’s provisions fall woefully short of due process standards.
The second reason our colleague’s dissent is wanting is that a review of the depositions and the proof before the trial court reveals that material issues of fact exist as to whether or not Said verbally presented a grievance to his supervisor and whether or not his supervisor attempted to adjust the matter and responded within one working day. Since material issues of fact are present, the trial court was in error in entering summary judgment.
I conclude that failure to comply with Section 361.01 is meaningless and that further evidentiary determination should be made as to whether the other settlement steps provided in the grievance procedures of section 360 provide due process and, if so, were they complied with by all the parties.
I otherwise concur with the result articulated in the opinion that the entry of summary judgment should be reversed and this case remanded to the trial court for hearings consistent with this opinion.